Citation Nr: 1411043	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  12-02 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 



INTRODUCTION

The Veteran had active service from March 1968 to October 1969.  The appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, denying the claim currently on appeal.  

In addition to the physical claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  However, a review of Virtual VA reveals all of its associated documents to be duplicative of those already associated with the physical claims file.  


FINDINGS OF FACT

1.  The appellant passed away on July [redacted], 2008, due to metastatic nonsmall cell lung cancer/bone/liver/lymph nodes.  

2.  During his military service, the Veteran served in Korea in 1968 to 1969 - the evidence does not reflect service along the demilitarized zone during this time.  

3.  The Veteran's metastatic nonsmall cell lung cancer did not manifest during, or as a result of, military service, nor was a service-connected disability a contributory factor in his death.  





CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.309, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  In October 2008, notice was sent to the appellant that complied with many of the requirements of Hupp, including an explanation of how a claim of service connection for lung cancer based on exposure to Agent Orange is established.  However, this letter did not inform the appellant of the conditions for which the Veteran was service-connected at the time of his death; namely, the residuals of a fracture to the third metatarsal and athlete's foot of the left foot with tinea versicolor of the chest and trunk.  While this notice was not provided to the appellant, there has been no showing of prejudice on the part of the appellant due to this lack of notice.  At no time has the appellant asserted a skin condition or a fractured toe is somehow related to the Veteran's lung cancer, and the record contains no evidence of any such relationship.  Therefore, without a showing of prejudice to the appellant for this lack of notice, the Board will proceed to adjudicate the claim on appeal.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  The Veteran's death certificate and records of private medical treatment preceding his death have also been obtained and incorporated into the claims file.  Finally, records from the Department of Defense pertaining to exposure to Agent Orange along the Demilitarized Zone have been reviewed, along with the unit histories of the Veteran's units while serving in Korea.  Significantly, neither the appellant nor her representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The appellant contends that she is entitled to service connection for the cause of the Veteran's death.  Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2013).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2013).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2013).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2013).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2013).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2013).

As an initial matter, the Board notes that the Veteran was service-connected for the residuals of a fracture to the right third metatarsal and athlete's foot with tinea versicolor of the chest and trunk at the time of his death.  However, at no time during the pendency of this claim has the appellant asserted that either of these disabilities were the principle cause, or a contributory cause, in the Veteran's death.  The record contains no other medical or lay evidence to suggest such a relationship either.  As such, further consideration of the minor service-connected disabilities is not warranted.  

Rather than relate the Veteran's cause of death to a service-connected disability, the appellant has asserted that the Veteran's death was a result of exposure to Agent Orange while serving in Korea.  The record reflects that the Veteran passed away on July [redacted], 2008, and the cause of death was deemed to be metastatic nonsmall cell lung cancer/bone/liver/lymph nodes.  The appellant has asserted that service connection is warranted on a presumptive basis due to the Veteran's time in Korea.  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Also, the Department of Defense (DOD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean demilitarized zone (DMZ) to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  Field artillery, signal and other engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange.  The estimated number of exposed personnel is 12,056.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003 (http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea.doc).  

The evidence of record reflects that while the Veteran did not serve in Vietnam, he did serve in Korea for a period of time between April 1968 and July 1969.  However, the evidence fails to reflect that the Veteran served along the DMZ at any time during his military service.  The Veteran's personnel and service treatment records do not reflect service along the DMZ.  Also, the Veteran's unit is not one of those that has been identified by the DOD as one that was exposed to herbicides.  Finally, further review of the 1968 unit history provided by the 2nd Supply and Transport Battalion revealed this unit to be stationed at Camp Jesup, Korea - approximately 6 miles from the DMZ.  The history did not document any use, storage, spraying or transportation of herbicides by this unit.  In addition, the records did not mention or document any specific duties performed by the unit members along the DMZ.  The 1969 unit history submitted by the Headquarters, Headquarters, Company and Band, 2nd Infantry Division Support Command was also reviewed.  This documented that the unit was stationed at Camp Howze - approximately 9 miles from the DMZ.  The history did not document the use, storage, spraying or transportation of herbicides and they did not mention or document any specific duties performed by the unit members along the DMZ.  

Having considered the above evidence, the Board finds that the presumption of service connection due to exposure to Agent Orange is not applicable in this case, as the evidence of record fails to reflect that the Veteran served in a location in which he would have been exposed to herbicides such as Agent Orange.  While the appellant asserts (and the Veteran asserted prior to his death) that he was exposed to Agent Orange during his military service, the evidence reflects that the Veteran was within 6 and 9 miles away from the DMZ during his service in Korea.  As such, he is not presumed to have been exposed to Agent Orange.  

The Board recognizes that the appellant and her representative have alleged that the Veteran's duty as a truck driver may have placed him along the DMZ at points during his service.  Specifically, it was argued by the appellant's representative in May 2013 that "[s]ince the Veteran was stationed nine miles from the DMZ, and his occupation as a driver requires him to deliver supplies to units located as close as six miles from the DMZ, it is entirely possible that the Veteran did enter the DMZ at some point during service."  While the Board has considered these assertions, they fail to demonstrate that the Veteran was ever located along the DMZ during his active service.  The assertions of mere possibility are insufficient to overcome the evidence placing the Veteran's unit between 6 and 9 miles from the DMZ.  As previously noted, the area that was treated was only 350 yards wide - far less than the at least 6 miles away in which the Veteran was stationed.  Finally, the Board notes that the Veteran had previously filed a claim of entitlement to service connection for lung cancer prior to his death.  At no time during the pendency of this claim, however, did the Veteran ever assert that his duties took him to the DMZ.  As such, the assertion that it was possible that the Veteran served along the DMZ as part of his duties as a truck driver is speculative and does not outweigh the evidence of record against this assertion.  

Finally, the Board has considered whether service connection may be warranted on a direct basis.  While the appellant has asserted that the cause of the Veteran's death should be service-connected on a presumptive basis, the Board will also consider her claim on a direct basis to afford her all possible avenues of entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  That is to say, the Agent Orange presumption does not preclude an appellant from establishing direct service connection with proof of actual direct causation.  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran's service treatment records do not reflect a diagnosis of lung cancer or treatment for any chronic respiratory condition during active duty.  An evaluation of the lungs and chest performed as part of the Veteran's September 1969 separation examination was also deemed to be normal, and the Veteran denied any respiratory symptoms such as shortness of breath or pain or pressure in the chest in his report of medical history associated with this examination.  As such, there is no evidence of a chronic disability associated with lung cancer during active duty.  Likewise, there is no evidence of chronic symptomatology associated with this condition following separation from active duty, and the Veteran made no such allegation at the time of his January 2008 claim.  Finally, the record contains no evidence or lay assertion otherwise linking lung cancer to military service.  As such, service connection for lung cancer on a direct basis is not warranted.  

As a final matter, the Board recognizes that the appellant truly believes the Veteran's lung cancer manifested as a result of exposure to Agent Orange.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  In the present case, however, the appellant is neither competent nor credible when it comes to an assertion that the Veteran was exposed to Agent Orange during military service.  She was not present in Korea and has provided no evidence, other than a mere assertion of possible service along the DMZ as a truck driver, to suggest exposure to Agent Orange.  Furthermore, the record contains no evidence to demonstrate that the appellant has the requisite training or expertise to otherwise relate the Veteran's lung cancer diagnosis to military service.  As such, the assertions of the appellant fail to suggest that service connection for the cause of the Veteran's death is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim of entitlement to service connection for the cause of the Veteran's death, to include as secondary to exposure to Agent Orange, must be denied.


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death, to include as secondary to exposure to Agent Orange, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


